Citation Nr: 0733335	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-42 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss with occasional tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

Although the veteran had originally requested a hearing 
before the Board, he subsequently withdrew that request and 
accepted a hearing before a Decision Review Officer (DRO) at 
the local office.  In January 2005, the veteran presented 
testimony before the DRO; a transcript of that hearing is of 
record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.

4.  The record does not establish that a hearing loss or 
tinnitus was present in or related to military service.




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.307, 3.309 (2007).

2.  Service connection for hearing loss and/or tinnitus 
disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2001, October 2002, February 2003, March 
2006 and April 2007.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Law and Regulations - General

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131. 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

PTSD

The veteran advances his claim for PTSD on the basis that he 
was allegedly injured in an explosion while refueling a 
vehicle in Germany in 1956.  

Multiple efforts to obtain copies of the veteran's service 
records have been unsuccessful.  The veteran's service 
records are essentially unavailable and were reportedly 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In this regard, where service medical records 
are missing, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
observes that correspondence to the veteran in October 2002 
and February 2003 offered additional assistance and suggested 
in detail how alternate sources could provide valuable 
evidence in support of the veteran's claims.  However, the 
veteran did not respond to those letters or offer any 
evidence beyond his own statements.

An attempt to verify the veteran's stressor statement was 
made through the U. S. Army and Joint Services Records 
Research Center (JSRRC).  In May 2005, a response was 
received which was to the effect that a search was attempted 
through the national Archives and Record Administration 
located in College Park, Md.; the Center for Military 
History, Washington, D.C.; and the Military History 
Institute in Carlisle, Pa.  Unit records for the 69th Truck 
Battalion could not be located and the fire/explosion 
claimed by the veteran could not be verified.  Reference was 
made to obtaining records form the NPRC, which in June 2002 
and February 2003, had already indicated that they had no 
records for the veteran.   

The veteran was afforded a VA mental disorders in October 
2001, at which time he repeated his claims as to the 
explosion.  A diagnosis of PTSD by history and dysthymia was 
provided.  Outpatient treatment records from December 2004, 
March 2005, June 2005, September 2005, June 2006, September 
2006 and December 2006 consistently assess the veteran with 
panic disorder with agoraphobic features rather than PTSD.  A 
four question Primary Care PTSD screen was performed in 
December 2006, which was negative for the PTSD disorder.  

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.  Although 
service connection may be established based on other in-
service stressors, the following provision, in pertinent 
part, applies for specified in-service stressors:  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.303(f) (2007).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

In the present case, the Board finds that the veteran did not 
engage in armed combat during active duty.  He alleges that 
the event that caused his PTSD occurred while he was 
stationed in Germany in September 1956, which, by law, is 
considered a peacetime era.  His DD Form 214 indicated that 
his military occupational specialty was a light vehicle 
driver.  The veteran does not allege that his claimed 
psychiatric disability is the result of combat but is rather 
associated with stressors associated his duties while serving 
as a truck driver refueling a vehicle.  In this regard, there 
is no credible evidence that corroborates the veteran's 
account of experiencing traumatic events in service that 
would serve as a basis for the diagnosis of PTSD.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)), in a May 5, 2005 reply to the RO's inquiry, was 
unable to document the fire/explosion as described by the 
veteran.  Likewise, the National Personnel Records Center was 
unable to reconstruct records to support the claim.

To date, the veteran has not provided credible supporting 
evidence to corroborate his statements.  Instead, the veteran 
has relied on his own statements.  As previously stated, 
service connection for PTSD based on personal trauma requires 
credible supporting evidence, other than the veteran's 
statements, that the claimed in-service stressor occurred.

The earliest notation of any psychiatric diagnosis was not 
until 2001, over forty years following the veteran's 
discharge from the service.  See also Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered as 
a factor in determining a service connection claim).  Thus, 
to the extent that the veteran seeks VA compensation for 
PTSD, his claim in this regard must be denied.

The Board has considered all of the pertinent evidence in 
this case, but because the evidence is not approximately 
balanced with respect to the claim at issue, the benefit-of-
the-doubt doctrine does not apply.  The veteran's claim for 
VA compensation for PTSD, must therefore be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss with Tinnitus

The veteran also asserts that his hearing was damaged in the 
fuel explosion in 1956.  The veteran was afforded a VA 
examination in October 2001.  The veteran reported the 
explosion in 1956 caused his hearing loss and the acoustical 
trauma also caused his tinnitus.  The diagnosis was moderate 
to severe hearing loss bilateral, etiology: acoustical 
trauma.  

The veteran was afforded a VA audio examination in June 2005, 
at which time it was noted that the veteran had a significant 
post-service history of occupational noise exposure (truck 
driver).  The examiner commented that the etiology of the 
claimed hearing loss could only be made out of mere 
speculation in the absence of military records.  

In this case, medical evidence of hearing loss and asserted 
tinnitus is first demonstrated many years after service.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with further medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

The first medical evidence of hearing loss dates from early 
2000.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim).  In the absence of 
evidence of treatment in service or within the year 
thereafter, there simply is no valid basis for the award of 
service connection. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss with occasional 
tinnitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


